         Case 1:20-cv-00402-SEH Document 83 Filed 02/08/21 Page 1 of 17




Jon T. Simmons, ISB No. 5006
Scott R. Rowley, ISB No. 9808
EVANS KEANE LLP
1161 West River Street, Ste. 100
P. O. Box 959
Boise, Idaho 83701-0959
Telephone: (208) 384-1800
Facsimile: (208) 345-3514
E-mail: jsimmons@evanskeane.com
         srowley@evanskeane.com

Attorneys for Defendants Central Valley Fund II, LP,
Central Valley Fund III (SBIC), LP and CVF Capital Partners, Inc.

                              UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF IDAHO


 NICHOLAS D. SCOYNI,                                  Case No. 1:20-cv-00402-SEH

                 Plaintiff,
                                                      CONSOLIDATED REPLY IN
 vs.                                                  SUPPORT OF MOTIONS FOR
                                                      ATTORNEY FEES
 CENTRAL VALLEY FUND L.P. II & III;
 CVF CAPITAL PARTNERS; and
 FIFTH THIRD BANCORP N.A.,

                 Defendants.


       Defendants CVF Capital Partners, Inc., Central Valley Fund II, LP and Central Valley Fund

III (SBIC), LP, submit this consolidated reply in support of Defendant CVF Capital Partners, Inc.’s

Motion for Award of Attorney Fees [Dkt. No. 77] and in support of Defendants Central Valley

Fund II, LP and Central Valley Fund III (SBIC), LP’s Joint Motion for Award of Attorney Fees

[Dkt. No. 78].




CONSOLIDATED REPLY IN SUPPORT OF MOTIONS FOR ATTORNEY FEES - 1
         Case 1:20-cv-00402-SEH Document 83 Filed 02/08/21 Page 2 of 17




                                           ARGUMENT

A.     Standards Governing An Award Of Attorney Fees.

       In a diversity case such as the case at bar, the law of the state in which the United States

District Court sits determines whether a party is entitled to attorney fees. E.g., Carnes v. Zamani,

488 F.3d 1057, 1059 (9th Cir. 2007). The procedure for requesting such award, however, is

governed by federal law. Id.

       The determination of a reasonable attorney fee award under federal law is typically a two-

step process. Gonzalez v. City of Maywood, 729 F.3d 1196, 1202 (9th Cir. 2013). First, the

reviewing court must calculate the “lodestar figure” by multiplying the number of hours reasonably

spent by a reasonable hourly rate. Hensley v. Eckerhart, 461 U.S. 424, 433 (1983). There is a

“strong presumption” that the lodestar figure so calculated constitutes an appropriate award.

United Steelworkers of Am. V. Phelps Dodge Corp, 896 F.2d 403, 406 (9th Cir. 1990). Second,

that court must then determine if the lodestar figure should be enhanced or reduced based upon a

number of factors, which include the following:

               (1) the time and labor required, (2) the novelty and difficulty of the
               questions involved, (3) the skill requisite to perform the legal service
               properly, (4) the preclusion of other employment by the attorney due
               to acceptance of the case, (5) the customary fee, (6) whether the fee
               is fixed or contingent, (7) time limitations imposed by the client or
               the circumstances, (8) the amount involved and the results obtained,
               (9) the experience, reputation, and ability of the attorneys, (10) the
               “undesirability” of the case, (11) the nature and length of the
               professional relationship with the client, and (12) awards in similar
               cases.

Gonzalez v. City of Maywood, supra at 1209, n.11 (citing Kerr v. Screen Guild Extras, Inc., 526

F.2d 67, 70 (9th Cir.1975)).

       Pursuant to Dist. Idaho Loc. Civ. R. 54.2(b), a motion requesting attorney fees must be

made “within fourteen (14) days after entry of judgment under which attorney fees may be



CONSOLIDATED REPLY IN SUPPORT OF MOTIONS FOR ATTORNEY FEES - 2
         Case 1:20-cv-00402-SEH Document 83 Filed 02/08/21 Page 3 of 17




claimed.” (emphasis added) In this case, the Court entered judgment in favor of the moving

Defendants on December 30, 2020. Both motions for award of attorney fees at issue (Dkt. No. 77

and Dkt. No. 78) were filed on January 13, 2021, which is within the fourteen day time period.

B.     The Moving Defendants Are Entitled To Awards Of Attorney Fees Under Idaho Code
       § 12-120(3).

       All of the moving Defendants are entitled to an award of attorney fees under Idaho Code §

12-120(3), which provides:

               In any civil action to recover on an open account, account stated,
               note, bill, negotiable instrument, guaranty, or contract relating to the
               purchase or sale of goods, wares, merchandise, or services and in
               any commercial transaction unless otherwise provided by law, the
               prevailing party shall be allowed a reasonable attorney's fee to be set
               by the court, to be taxed and collected as costs.

               The term “commercial transaction” is defined to mean all
               transactions except transactions for personal or household purposes.
               The term “party” is defined to mean any person, partnership,
               corporation, association, private organization, the state of Idaho or
               political subdivision thereof.

Idaho Code § 12-120(3).

       In this case, as argued by the moving Defendants in their respective motions, an alleged

“commercial transaction” was integral to all of Plaintiff’s claims against them and constituted the

entire basis on which Plaintiff sought to recover. Nowhere in his Amended Opposition to Motions

[Dkt. No. 82] does Plaintiff dispute that fact. The moving Defendants requests for awards of

attorney fees should be granted on that basis.

C.     The Moving Defendants Are Entitled To Awards Of Attorney Fees Under Idaho Code
       § 12-121.

       In the alternative, the moving Defendants are entitled to awards of attorney fees pursuant

to Idaho Code § 12-121 which allows for a discretionary award of attorney fees to a prevailing




CONSOLIDATED REPLY IN SUPPORT OF MOTIONS FOR ATTORNEY FEES - 3
         Case 1:20-cv-00402-SEH Document 83 Filed 02/08/21 Page 4 of 17




party “when the judge finds that the case was brought, pursued or defended frivolously,

unreasonably or without foundation.” Idaho Code § 12-121.

       Plaintiff seems to dispute an entitlement to attorney fees under Section 12-121, although

he offers no explanation in support. The moving Defendants submit that in light of the dismissal

of Plaintiff’s claims under Rule 12, the number of failed attempts to remedy the deficiencies in

those claims, in addition to failure by Plaintiff to prevail on extremely similar or identical claims

and theories in prior litigation against parties Plaintiff alleged were in privity and in business with

the moving Defendants, the Court could well conclude that this matter was brought and pursued

frivolously and without foundation.

D.     Plaintiff Has Not Disputed The Reasonableness Of The Amounts Sought.

       Plaintiff also does not contend that the amounts sought by way of the two motions are

unreasonable. Considering the information supplied by the supporting affidavits of counsel, in

addition to the Kerr v. Screen Guild Extras, Inc. factors set forth above, the moving Defendants

likewise submit that the Court has enough supporting information to determine that their requests

are reasonable.

                                          CONCLUSION

       It is interesting to note that in the prior similar litigation pursued by Plaintiff before Judge

Winmill in Case No. 1:18-CV-00506-BLW, the court determined that an award of attorney fees

against Plaintiff was appropriate under Idaho Code § 12-120(3). (See Order Re: Motion for

Allowance of Attorney Fees [Dkt. 108] dated June 4, 2020 in Case No. 1:18-cv-00506-BLW (a

copy of which is appended hereto as Exhibit A).) Although the court in that case declined to award

attorney fees under Idaho Code § 12-121, the apparent “reasonableness” of Plaintiff’s conduct in

pursuing claims in that matter evaporated with the prior court’s granting of summary judgment




CONSOLIDATED REPLY IN SUPPORT OF MOTIONS FOR ATTORNEY FEES - 4
         Case 1:20-cv-00402-SEH Document 83 Filed 02/08/21 Page 5 of 17




against him, only for Plaintiff to attempt to pursue the same basic theories, through multiple failed

amendments of his complaint, against the Defendants in this case.

       The moving Defendants respectfully request that their respective Motions for Award of

Attorney Fees be granted.

       DATED this 8th day of February, 2021.

                                                      EVANS KEANE LLP


                                                      By:      /s/ Jon T. Simmons
                                                            Jon T. Simmons, of the Firm
                                                            Attorneys for Defendants Central
                                                             Valley Fund II, LP, Central Valley
                                                             Fund III (SBIC), LP and CVF Capital
                                                             Partners, Inc.




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 8th day of February, 2021, a true and correct copy of the
foregoing document was served upon the following and by the method indicated:

         Nicholas D. Scoyni                                              U.S. Mail
         1701 Blaine Street
         Caldwell, ID 83605



        I FURTHER CERTIFY that I served a copy of the foregoing on CM/ECF Registered
Participants as reflected on the Notice of Electronic filing.

   •   Kenneth C Howell khowell@hawleytroxell.com, tshull@hawleytroxell.com
   •   Brent Russel Wilson bwilson@hawleytroxell.com, dsorg@hawleytroxell.com



                                                           /s/ Jon T. Simmons
                                                      Jon T. Simmons




CONSOLIDATED REPLY IN SUPPORT OF MOTIONS FOR ATTORNEY FEES - 5
Case 1:20-cv-00402-SEH Document 83 Filed 02/08/21 Page 6 of 17
Case 1:20-cv-00402-SEH Document 83 Filed 02/08/21 Page 7 of 17
Case 1:20-cv-00402-SEH Document 83 Filed 02/08/21 Page 8 of 17
Case 1:20-cv-00402-SEH Document 83 Filed 02/08/21 Page 9 of 17
Case 1:20-cv-00402-SEH Document 83 Filed 02/08/21 Page 10 of 17
Case 1:20-cv-00402-SEH Document 83 Filed 02/08/21 Page 11 of 17
Case 1:20-cv-00402-SEH Document 83 Filed 02/08/21 Page 12 of 17
Case 1:20-cv-00402-SEH Document 83 Filed 02/08/21 Page 13 of 17
Case 1:20-cv-00402-SEH Document 83 Filed 02/08/21 Page 14 of 17
Case 1:20-cv-00402-SEH Document 83 Filed 02/08/21 Page 15 of 17
Case 1:20-cv-00402-SEH Document 83 Filed 02/08/21 Page 16 of 17
Case 1:20-cv-00402-SEH Document 83 Filed 02/08/21 Page 17 of 17
